Judgment of the Court of Claims of the State of New York (S. Michael Nadel, J.), entered on or about October 26, 2004, after a nonjury trial, dismissing the claim to recover for unjust conviction and imprisonment pursuant to the Unjust Conviction and Imprisonment Act of 1984 (Court of Claims Act § 8-b), unanimously affirmed, without costs.
*368The trial court’s conclusion that claimant failed to present sufficient evidence to meet his heavy burden of proving by clear and convincing evidence that he did not commit the crimes with which he was charged in the underlying prosecution (see Court of Claims Act § 8-b [5] [c]; Reed v State of New York, 78 NY2d 1 [1991]) is supported by the record, and we decline to disturb it (see Groce v State of New York, 272 AD2d 519, 520 [2000]; Taran v State of New York, 186 AD2d 794 [1992], lv denied 83 NY2d 756 [1994]). Claimant’s proof of innocence, while plausible, was “equivocal and open to opposing inferences,” thus rendering it insufficient to sustain his claim (Alexandre v State of New York, 168 AD2d 472 [1990], appeal dismissed 77 NY2d 925 [1991]). Concur—Mazzarelli, J.P., Friedman, Marlow and Nardelli, JJ.